Title: To George Washington from Brice McGeehon, 12 August 1789
From: McGeehon, Brice
To: Washington, George


Washington County [Pa.] 
May it please your ExcellencyAugt 12th 1789  
In a former letter, I informed your Excellency of my situation and circumstances that I was one of those unfortunate people who settled and claimed your lands on Millers Run.

One who thought my clame so Just, as to warrant my defence thereof against your Excellency in a suit at law. The event (tho’ too late) has proved my mistake: And now, while on the one hand I am legaly ousted from that Small plantation, whereon my fond hopes flattered me, I Should with Industry, be able to support a numerous family of growing children; so on the other hand, I am unable to purchase another.
In this Gloomy situation no chearing ray presents itself to my disturbed mind; but what dawns from the benificence, goodness, and Clemency, which stamps your Excellencys well known Character: and therefore, I am led to hope, you will not only forgive my provocations; but like yourself, generally make me a donation of the Improvement I have made, with so much land, as you may think sufficient to support my small family upon. and I will venture to predict, the President of the United States, will not rue such an act of benificence; when he is about [to] leave this dying world, with all those high-earn’d honors, his gratefull country has conferred upon him.
Permit me sir, to request an answer soon, directed to Alexr Wright Esquire Member of Assembly for this county and now in Philadelphia.
Whether you are pleased to grant my request, or no, my prayer is, and shall be, that you may enjoy as much felicity as this world can give, and that true and permanent happiness, which it can neither give nor take away. Your Moste obedient humble Servt

Brice McGeehon

